Case 19-05006   Doc 37-5   Filed 04/02/20 Entered 04/02/20 13:09:59    Desc Exhibit
                                  F Page 1 of 4




                                                           Exhibit F



                                                                                      0054
Case 19-05006   Doc 37-5   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  F Page 2 of 4




                                                                                     0055
Case 19-05006   Doc 37-5   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  F Page 3 of 4




                                                                                     0056
Case 19-05006   Doc 37-5   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  F Page 4 of 4




                                                                                     0057
